DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Status of Claims
Applicant's arguments, filed 07/06/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/06/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 6-8, 11, and 27.
Applicants have canceled/previously canceled claims 2, 4, 12-15, and 23-26.
Applicants have left claims 3, 5, 9, 10, and 16-22 as previously presented/originally filed. 
Claims 1, 3, 5-11, 16-22, and 27 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Newly Applied
Claim 1 and 27 is objected to because of the following informalities:
Regarding Claim 1, line 15 currently recites “and”, however, it appears it should be removed in view of the newly introduced claim limitations following.
Regarding Claim 27, line 11 currently recites “a personal health profile”, however it appears it should read --the personal health profile-- (emphasis added), since “a personal health profile” has been previously recited in line 1 of claim 27. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sensing means for continuously sensing” in Claim 1, line 2 and Claim 27, line 3 is being interpreted as sensor with a radiation source, or equivalents thereof, as described in para. [0064] of the specification filed 02/18/2020. 
Claim Rejections - 35 USC § 112 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, and  16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said personal health profile" in line 8.  In light of the specification there is insufficient antecedent basis for this limitation in the claim. Claim 1 further recites “generate in real-time a personal health profile” in line 16. In light of the specification, it is unclear if the two “personal health profiles” are the same profiles. For the purposes of examination, the two profiles are being interpreted as the same. It is recommended to the applicant to amend claim 1, line 8 to recite --a personal health profile-- and claim 1, line 16 to recite --the personal health profile-- (emphasis added). Claims 3, 5-11, and 16-21 are rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 07/06/2022, with respect to claims 1, 3, 5-11, 14-22, and 27 have been fully considered and are persuasive. Applicants have amended independent claims 1 and 27 to recite recommendations/suggestions are triggered when intervention is required, in response to the generated personal health profile. The additional elements recite using/applying the judicial exceptions to integrate the judicial exceptions into a practical application. The 101 rejection of claims 1, 3, 5-11, 14-22, and 27 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-11, 16-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (Pub. No. US 2015/0289821), hereinafter referred to as Rack-Gomer, in view of Mensinger et al. (Pub. No. US 2016/0066843), hereinafter referred to as Mensinger.
The claims are generally directed towards a personal health monitoring system, comprising: an implantable sensor, comprising sensing means for continuously sensing biological parameters in bodily fluids of a user and a first wireless transceiver for transmitting sensor data containing data points which are provided by said sensing means upon sensing said biological parameters, wherein said biological parameters comprise at least a glucose concentration and a ketone bodies concentration in said bodily fluids such that said sensor data comprises at least glucose concentration data points and ketone bodies concentration data points; and a monitoring device, comprising a display for displaying said personal health profile, a second wireless transceiver for communicating with said first wireless transceiver to receive said sensor data and a processor for processing said sensor data, wherein said processor is equipped with an algorithm, which is executable thereon, to: determine in real-time first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points, detect in real-time first user dependent multivariate correlations between information in said first trends and information in said second trends, and generate in real-time a personal health profile of the user based on the first user dependent multivariate correlations, and communicate in real-time to the user recommendations or suggestions, based on the generated personal health profile, on a user interface of the display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user's health.
Regarding Claim 1, Rack-Gomer discloses a personal health monitoring system (Abstract, “systems and methods … in the determination of a glycemic urgency index”), comprising: 
an implantable sensor (Fig. 3, element 8, “analyte sensor system”), comprising sensing means for continuously sensing biological parameters in bodily fluids of a user (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”) and a first wireless transceiver (Fig. 3, element 12, “sensor electronics”) for transmitting sensor data containing data points which are provided by said sensing means upon sensing said biological parameters (para. [0116], “sensor electronics module may, as noted, couple with one or more devices, such as any or all of display devices … sensor information transmitted by the sensor electronics module for display at the display device”); and 
a monitoring device (Fig. 1, elements 14, 16, 18, and 20, “display devices”), comprising a display for displaying said personal health profile (Fig. 3, elements 14, 16, 18, and 20, “display devices”, Fig. 23, and para. [0117], “display devices may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value and/or an arrow … or a trend graph”), a second wireless transceiver for communicating with said first wireless transceiver to receive said sensor data (para. [0116], “sensor electronics module may , as noted, coupled with one or more devices, such as any or all of display devices”) and a processor for processing said sensor data, wherein said processor is equipped with an algorithm (para. [0116], “display devices may be configured for processing and presenting information, such sensor information transmitted by the sensor electronics module”). 
While Rack-Gomer does disclose measuring both a glucose concentration and a ketone concentration (para. [0073] and para. [0110]) and determining a trend of an analyte (para. [0068]), Rack-Gomer does not explicitly disclose wherein said biological parameters comprise at least a glucose concentration and a ketone bodies concentration in said bodily fluids such that said sensor data comprises at least glucose concentration data points and ketone bodies concentration data points; and wherein the algorithm is configured to determine in real-time first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points, detect in real-time first user dependent multivariate correlations between information in said first trends and information in said second trends, generate in real-time a personal health profile of the user based on the first user dependent multivariate correlations, and communicate in real-time to the user recommendations or suggestions, based on the generated personal health profile, on a user interface of the display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health. 
Mensinger teaches a system for correlating user information to produce an output to manage a patient’s blood glucose (Fig. 3, para. [0010] and para. [0076]). Mensinger further teaches of collecting both glucose concentration data from a glucose monitor (Fig. 3, element B300 and para. [0076]) and ketone bodies concentration data from an auxiliary interface (Fig. 3, element B300 and para. [0079]). Mensinger further teaches that trends of the glucose concentration data and trends of ketone bodies concentration are calculated (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the trends determined between the glucose concentration data and the ketone bodies concentration is correlated between multiple variables (para. [0078], “correlative algorithms and/or pattern recognition algorithms may be used to process the various inputs …”, therefore multiple inputs like the glucose concentration and the ketone bodies concentration are used by the algorithm to determine a correlation/pattern between the trends over time). Mensinger further teaches that based on the correlated information between the glucose concentration and ketone bodies concentration an output is provided (para. [0078]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that a communication is supplied to the user regarding recommendations or suggestions, based on the generated personal health profile, on a user interface of the display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health (para. [0077, “CGM module processes the inputs in conjunction with the processor to produce one or more outputs … output may be to a device or receiver external to the smartphone or to a device internal to the smartphone, such as to a display … inject a certain dose on insulin at a certain time”, the analysis of the personal health profile performed in step B302). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Rack-Gomer to additionally include an algorithm that collected both glucose concentration data and ketone bodies concentration data, correlated the two, produced an output based on the correlation, and communicated the output to the user to recommend or suggest information based on the correlation. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). 
Regarding Claim 3, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises a first processor equipped with an algorithm which is executable thereon and which is provided for converting sensor data before transmitting to the monitoring device  (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor … generated continuous analyte sensor data may also include algorithms”).
Regarding Claim 5, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is a subcutaneous implantable sensor (para. [0119], “continuous analyte sensor may be configured to continuously detect and/or measure analytes as … a subcutaneous device”) and the bodily fluid is interstitial fluid (para. [0104], “glucose concentration of a bodily fluid (e.g., blood, plasma, interstitial fluid and the like”).
Regarding Claim 6, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, comprising more than two implantable sensors (Fig. 3, element 8, “sensor system” and para. [0114], “the system 100 may be configured to analyze analyte data … from one or more of sensor systems”).
Regarding Claim 7, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is provided for receiving heart rate data points from a heart rate sensor (para. [0073], “features may be used for continuous monitoring of ... heart rate” and para. [0118], “user equipment (e.g. heart rate monitor) can be used in addition to those discussed with reference to Fig. 3”).
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining in real-time third trends in said heart rate data points.
Mensinger further teaches that one or more auxiliary inputs can be collected, for example heart rate (para. [0078-0079]). Mensinger further teaches that trends are determined within the collected auxiliary data (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health monitoring system to additionally include an auxiliary interface to collect heart rate data and determine trends in the heart rate data. Mensinger teaches that auxiliary inputs, such as heart rate can be used to provide an output that is more informative than just glucose sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected heart rate data along with the glucose concentration and ketone bodies concentration. 
Regarding Claim 8, modified Rack-Gomer discloses the personal health monitoring system according to claim 7.
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining in real-time third trends in said heart rate data points,-3-Attorney Docket No.: P6069665PCT/USU.S. Application No.: 16/639,768Office Action dated: April 27, 2021Response dated: October 26, 2021 detecting in real-time second user dependent multivariate correlations between information in said third trends and information in said first trends and/or information in said second trends, and evaluating in real-time said second user multivariate correlations upon generating said person health profile.
Mensinger further teaches that one or more auxiliary input trends along with the glucose concentration trends can be used by the correlative algorithms to be processed and identify relationships between the various inputs and produce an output (para. [0078]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm disclosed by modified Rack-Gomer to additionally correlate heart rate trends with the glucose concentration trends and the ketone bodies trends. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected heart rate data along with the glucose concentration and ketone bodies concentration.
Regarding Claim 9, modified Rack-Gomer discloses the personal health monitoring system according to claim 7, wherein the implantable sensor comprises the heart rate sensor (para. [0073], “features discussed may be used for continuous monitoring of … heart rate” and para. [0118], “other user equipment … heart rate monitor … can be used in addition to those discussed with reference to Fig. 3” and para. [0179], “a CGM sensor may incorporate … a heart rate sensor for measuring changes in the user’s heart rate”).
Regarding Claim 10, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the biological parameters sensed by the sensing means of the implantable sensor further comprise at least one of the following: body temperature, urea, lactate, pH, fructosamine, oxaloacetate, oxaloacetate and/or hydration level; such that said sensor data comprises further data points relating to body temperature, urea, lactate, pH, fructosamine, oxaloacetate and/or hydration level (para. [0073], “features discussed may be used for continuous monitoring of lactate … hydration … salinity … body temperature”).
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining fourth trends in said further data points.
Mensinger further teaches that one or more auxiliary inputs can be collected, for example skin temperature, sweat, and other analytes (para. [0078-0079]). Mensinger further teaches that trends are determined within the collected auxiliary data (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health monitoring system to additionally include an auxiliary interface to collect additional auxiliary input data and determine trends in the data. Mensinger teaches that auxiliary inputs, such as additional auxiliary input data can be used to provide an output that is more informative than just glucose sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected additional auxiliary input data along with the glucose concentration and ketone bodies concentration. 
Regarding Claim 11, modified Rack-Gomer discloses the personal health monitoring system according to claim 10.
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining in real-time fourth trends in said further data points, detecting in real-time third user dependent multivariate correlations between the information in said fourth trends and information in said first trends, and/or information in said second trends and/or information in said third trends, and evaluating in real-time said third user dependent multivariate correlations upon generating said personal health profile.
Mensinger further teaches that one or more auxiliary input trends along with the glucose concentration trends can be used by the correlative algorithms to be processed and identify relationships between the various inputs and produce an output (para. [0078]). Mensinger further teaches that the auxiliary inputs may include other analytes, sweat, skin temperature, etc. (para. [0079]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm disclosed by modified Rack-Gomer to additionally correlate additional auxiliary input trends with the glucose concentration trends and the ketone bodies trends. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected auxiliary input data along with the glucose concentration and ketone bodies concentration.
Regarding Claim 16, modified Rack-Gomer discloses the personal health monitoring system according to claim 1.
However, modified Rack-Gomer does not explicitly disclose an insulin pump, wherein the personal health profile comprises instructions for a controller of said insulin pump.
Mensinger further teaches of an external device, such as an insulin pen or a pump (para. [0064]). Mensinger further teaches that an output based on the correlation can be delivering an insulin delivery therapies to an insulin pump, pen, etc. (para. [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Rack-Gomer to further include an insulin pump and based on the correlation, include instructions for operating the insulin pump. Mensinger teaches that by correlating multiple variables an output to an external device, such as an insulin pump allows for the algorithm to determine a user’s blood glucose level is high and administer a quantity of insulin based on the analysis (para. [0072]). 
Regarding Claim 17, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is capable of sensing biological parameters by using optical means (para. [0108], “glucose sensor can use any method of glucose measurement including … optical”).
Regarding Claim 18, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is a mobile terminal (Fig. 3, element 18, Fig. 23) and the algorithm is included in an app stored on said mobile terminal (para. [0011], “monitoring device may be embodied as an application running on a mobile device, e.g., a smart phone”).
Regarding Claim 19, modified Rack-Gomer discloses the personal health monitoring system according to claim 18, wherein the mobile terminal is provided for collecting metadata including at least one of: gender, age, BMI, location data, calories intake data, activity data, agenda information, information on periods, method of anticonception, pregnancy, stress level and/or user habit information (para. [0025], “receiving data entered by a user, such as on a user interface of a mobile device” and para. [0026], “received data entered may include … user weight, activity level, food or drink ingested, anthropometric data, stress data, health data, age, gender …”, para. [0173], “data may include … BMI”), and wherein the algorithm is provided for evaluating said metadata upon generating said personal health profile (para. [0026], “received data entered by a user … may further include modifying the determined glycemic urgency index”).
Regarding Claim 20, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated controller which is provided for controlling the sensing means at a variable sampling rate (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated” and para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics”).
Regarding Claim 21, modified Rack-Gomer discloses the personal health monitoring system according to claim 20, wherein the integrated controller is provided for detecting a variability level in said sensor data and adapting said variable sampling rate according to said detected variability level (para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics” and para. [0154], “another type of data, tied to the sensor and electronics … is the accuracy, confidence level, and/or noise information in the glucose measurement”).
Regarding Claim 22, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated memory for accumulating sensor data and/or components for wireless energy transfer (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor” and para. [0116], “sensor electronics module may, as noted, coupled (e.g. wirelessly and the like) with one or more devices”).
Regarding Claim 27, Rack-Gomer discloses a method to generate a personal health profile (Abstract, “methods that employ several numerous factors in the determination of a glycemic urgency index”) comprising; 
a) measuring glucose concentration data points using a sensing means of an implantable sensor (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”), 
b) transmitting, by a transceiver in the implantable sensor, said glucose concentration data points to a monitoring device (para. [0116], “sensor electronics module may, as noted, couple with one or more devices, such as any or all of display devices … sensor information transmitted by the sensor electronics module for display at the display device”), 
c) determining in real-time, by a processor in the monitoring device, first trends in said glucose concentration data points (para. [0068], “method may comprising displaying a numerical value representing the analyte concentration … indication of whether a trend of analyte concentration is increasing or decreasing…”, and para. [0115], “process continuous analyte sensor data”).
While Rack-Gomer does disclose measuring both a glucose concentration and a ketone concentration (para. [0073] and para. [0110]) and determining in real-time a trend of an analyte (para. [0068]), Rack-Gomer does not explicitly disclose measuring both glucose concentration data points and ketone bodies concentration data points, transmitting the ketone bodies concentration data points, determining in real-time second trends in said ketone bodies concentration data points, and detecting in real-time, by the processor, user dependent multivariate correlations between information in said first trends and information in said second trends, generating in real-time, by the processor, a personal health profile of the user based on said first user dependent multivariate correlations, and communicating in real-time to the user recommendations or suggestions, based on the generated personal health profile, on a user interface of a display in a monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health.
Mensinger teaches a method for correlating user information to produce an output to manage a patient’s blood glucose (Fig. 3, para. [0010] and para. [0076]). Mensinger further teaches of collecting both glucose concentration data from a glucose monitor (Fig. 3, element B300 and para. [0076]) and ketone bodies concentration data from an auxiliary interface (Fig. 3, element B300 and para. [0079]). Mensinger further teaches that trends of the glucose concentration data and trends of ketone bodies concentration are calculated (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the trends determined between the glucose concentration data and the ketone bodies concentration is correlated between multiple variables (para. [0078], “correlative algorithms and/or pattern recognition algorithms may be used to process the various inputs …”, therefore multiple inputs like the glucose concentration and the ketone bodies concentration are used by the algorithm to determine a correlation/pattern between the trends over time). Mensinger further teaches that based on the correlated information between the glucose concentration and ketone bodies concentration an output is provided (para. [0078]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). Mensinger further teaches that a communication is supplied to the user regarding recommendations or suggestions, based on the generated personal health profile, on a user interface of the display in the monitoring device when intervention is required, the recommendations or suggestions being aimed at improving the user’s health (para. [0077, “CGM module processes the inputs in conjunction with the processor to produce one or more outputs … output may be to a device or receiver external to the smartphone or to a device internal to the smartphone, such as to a display … inject a certain dose on insulin at a certain time”, the analysis of the personal health profile performed in step B302). Mensinger further teaches that the processing of the information is performed in real time (para. [0084] and [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rack-Gomer to additionally include collecting both glucose concentration data and ketone bodies concentration data, correlating the two, producing an output based on the correlation, and communicate the output to the user to recommend or suggest information based on the correlation. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). 
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 9 of the Remarks, filed 07/06/2022 that Mensinger does not teach that multivariate correlations are detected between two trends. The Examiner respectfully disagrees. As recited and reiterated in the rejection above, Mensinger teaches collecting both glucose concentration data (para. [0076]) and ketone bodies concentration data (para. [0079]). Mensinger teaches that trends of the glucose concentration data and ketone bodies concentration data is calculated (para. [0077], “trend graph”). Mensinger teaches multivariate correlations between the trends calculated (para. [0076-0078], “auxiliary interface … may comprise anything that may be combined with EGV data and processed to produce an output …”). Therefore, Mensinger, in view of Rack-Gomer, teaches trends, including trend graphs, are produced and calculated by a processor, correlative algorithms are used to process various inputs (including trends and trend graphs which are produced), and provide an output. 
Applicants have argued on page 9 of Remarks, filed 07/06/2022 that Mensinger teaches “bivariate correlations”, not “multivariate correlations”. The Examiner respectfully disagrees. Mensinger teaches using correlative algorithms to correlate various inputs including EGV data and one or more auxiliary inputs (para. [0078-0079]). Therefore, multiple variables are used to determine a correlation.
Applicants have argued on pages 9-10 of Remarks, filed 07/06/2022, that Mensinger does not teach “generating in real-time a personal health profile of the user based on the first user dependent multivariate correlations” and “communicating to the user recommendations aimed at improving the user’s health based on the generated personal health profile”. The Examiner respectfully disagrees. As recited above in the rejection, Mensinger, in view of Rack-Gomer teaches generating a health profile, which is based on the multivariate correlations (Fig. 3, element B302, para. [0077-0078], the health profile being the relationships between the various inputs, which are user specific). Mensinger teaches that the processed information can then provide numerous outputs, suggestions, and recommendations aimed at improving the health of the patient (para. [0077]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791